DETAILED ACTION
This office action is in response to the application filed on 06/28/2019.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2019, 09/04/2020, 11/16/2020, 11/17/2020, 12/09/2020, 01/11/2021, 01/22/2021, 02/19/2021, 03/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 does not sure the deficiencies of claim 17 that it depends on, and therefore is also rejected under the same rationale at claim 17.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (hereinafter Kubo, US 2011/0142022 A1) in view of Jordan (US 2008/0117952 A1).

Regarding Claim 1, Kubo discloses An apparatus for a local area network (Kubo: para.0061 “The MAC 113 is an MAC which handles a frame compliant with the IEEE 802.3 standard, and the MDIO master unit 114 performs control in compliance with the IEEE 802.3 standard via the MDIO/MDC. The MII-IF 115 is an interface (IF) connectable to the data communication bus 14 and the MDIO/MDC 15.” para.0096 Fig.10. communication device 20 is the apparatus, and the communication bus 14 and 15 are used to communicate using a local area network via the MDIO/MDC.  Examiner notes that this is consistent with applicant specification Fig. 1.)

with at least one of the network modules including a management communications bus (Kubo: para.0096 “FIG. 10 is a schematic diagram illustrating the outline of the communication device 20 in which the communication control unit 11 is connected to both a wired communication unit 12 and the wireless communication unit 13 via the MII bus (that is, the “data communication bus 14” and the “MDIO/MDC 15”) and is capable of using these communication units while electrically switching between them.” the MII bus as a whole which includes MDIO/MDC 15 and data communications bus 14, is the management communications bus.) 
for communication among a plurality of logic nodes via a communications protocol (Kubo: para.0064 “The data communication bus 14 is a communication path used for data transmission and receiving between the communication control unit 11 and the wireless communication unit 13, and includes the following data lines compliant with the IEEE 802.3 standard: TX_ER, TX_EN, TXD0-3, and TX_CLK for transmission; RXD0-3, RX_DV, RX_CLK, and RX_ER for receiving; and COL and CRS for half-duplex control.” para.0065 “The MDIO/MDC 15 is a signal line for passing signals of the management data input-output (MDIO) and the management data clock (MDC) compliant with the IEEE 802.3 standard” logic nodes 11, 12, and 13 in fig. 10 communicate via the MII-IF bus, which includes bus 14 and 15, via 802.3 communications protocols. ) and 
the communications protocol having an optional preamble field with a predetermined set of patterned data bits to synchronize communications between logic nodes among the plurality of logic nodes (Kubo: fig.3 preamble ““Preamble” has fixed bits for synchronization, and “1” is set to all 32 bits.”), 
the apparatus (Kubo: para.0061 “The MAC 113 is an MAC which handles a frame compliant with the IEEE 802.3 standard, and the MDIO master unit 114 performs control in compliance with the IEEE 802.3 standard via the MDIO/MDC. The MII-IF 115 is an interface (IF) connectable to the data communication bus 14 and the MDIO/MDC 15.” Fig.10. communication device 20 is the apparatus, and the communication bus 14 and 15 are used to communicate using a local area network via the MDIO/MDC.  Examiner notes that this is consistent with applicant specification Fig. 1.)comprising: 
a management communications bus for communication among the plurality of logic nodes (Kubo: para.0096 “FIG. 10 is a schematic diagram illustrating the outline of the communication device 20 in which the communication control unit 11 is connected to both a wired communication unit 12 and the wireless communication unit 13 via the MII bus (that is, the “data communication bus 14” and the “MDIO/MDC 15”) and is capable of using these communication units while electrically switching between them.”  para.0063 “The MII bus includes: the data communication bus 14 used for data transmission and receiving between the television 1 and another communication device on the network; and a control bus (referred to as the “MDIO/MDC 15”) used for exchange of control information between the communication control unit 11 and the wireless communication unit 13.” MII bus); and 
at one of the plurality of logic nodes, logic circuitry to communicate information in a data/address field of the communications protocol with another of the plurality of logic nodes (Kubo: para.0089 “(Step S4002) Next, the communication control unit 11 writes, into the register 511 of the first register 137, a write instruction and an address of the second register 138 at which the MDIO master unit 114 wishes to perform the write operation. More specifically, the communication control unit 11 sets the following information to the items shown in FIG. 3: “01 (write instruction)” is set to “operation code”; the PHY address of the wireless communication unit 13 is set to “PHY Address”; an address of the first register 137 corresponding to the register 511 in FIG. 7 is set to “Register Address”; and a write instruction and an address of the second register 138 at which the write operation is to be performed are set to “Data”. Then, the communication control unit 11 transmits the MDIO management frame set in the above manner, to the wireless communication unit 13 via the MDIO/MDC 15. Having received this MDIO management frame, the wireless communication unit 13 writes, into the register 511, the write instruction and the address of the target memory (value of the address of the second register 138 at which a write operation is to be performed and which has been set to “Data”).” in this case, it can be seen that the communications control unit 11, the logic node, contains the MDIO master unit, and sends communication to the slave node 13, as it contains the MDIO slave unit, and sends a message via an MDIO management frame, as described in para.0065 and fig. 3.  It can be seen that the embodiments can be performed with a plurality of slave, as described in para.0108).
However Kubo does not explicitly disclose logic circuitry to communicate information in a data/address field of the communications protocol with another of the plurality of logic nodes with reference to a subset of the predetermined set of patterned data bits in the data/address field to synchronize to transactions.
Jordan discloses logic circuitry to communicate information in a data/address field of the communications protocol with another of the plurality of logic nodes with reference to a subset of the predetermined set of patterned data bits in the data/address field to synchronize to transactions (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would include a set of 6 bits in which three in a row are not uniform. para.0045 “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization.).
with reference to a subset of the predetermined set of patterned data bits in the data/address field to synchronize to transactions.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more efficient synchronization without reliance upon a preamble of known bits (Jordan: para.0010).

Regarding Claim 2, Kubo-Jordan teaches claim 1 as set forth above.
However Kubo does not explicitly disclose wherein the subset of the predetermined set of patterned data bits in the data/address field is a uniquely recognizable subset of the predetermined set of patterned data bits and is used to synchronize to the transactions in lieu of the preamble field.
Jordan discloses wherein the subset of the predetermined set of patterned data bits in the data/address field is a uniquely recognizable subset of the predetermined set of patterned data bits (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would include a set of 6 bits in which three in a row are not uniform. para.0045 “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization.) 
and is used to synchronize to the transactions in lieu of the preamble field (Jordan: para.0052 “As presented herein, the structuring of the bits in a header, or in parts of the header, facilitates an accurate determination of the start of each packet, without requiring a preamble of known bit values in each packet. In like manner, the structuring of the bits at the end of the packet, typically at the location of the error correction code, also facilitates an accurate determination of the end of each packet, and the determination of the earliest start of the next packet. The proper structuring of these bits, and/or bits in other parts of the packet also facilitates an accurate determination of the polarity of the received bits and facilitates the synchronization of the receiving demodulator to the received bits.” the packets are restructured and synchronized using other parts of the packet to facilitate synchronization, such as the body and header without having to use the preamble, as shown above in para.0031 and para.0045.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate wherein the subset of the predetermined set of patterned data bits in the data/address field is a uniquely recognizable subset of the predetermined set of patterned data bits and is used to synchronize to the transactions in lieu of the preamble field.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more efficient synchronization without reliance upon a preamble of known bits (Jordan: para.0010).

Regarding Claim 3, Kubo discloses claim 1 as set forth above.
Kubo further discloses wherein said one of the plurality of logic nodes is a master logic node (Kubo: Fig. 10: communication control unit 11 is master node, contains MDIO master unit 114) that 
communicates the information to another of the plurality of logic nodes (Kubo: para.0065 “The MDIO/MDC 15 is a signal line for passing signals of the management data input-output (MDIO) and the management data clock (MDC) compliant with the IEEE 802.3 standard, and is a signal line that allows the communication control unit 11, which is the control host, and the wireless communication unit 13, which is the control slave, to exchange information in accordance with a management frame format (referred to as “MDIO management frame”) shown in FIG. 3.”) and 
wherein the optional preamble field and the data/address field are in accordance with the communications protocol (Kubo: para.0061 “The MAC 113 is an MAC which handles a frame compliant with the IEEE 802.3 standard, and the MDIO master unit 114 performs control in compliance with the IEEE 802.3 standard via the MDIO/MDC. The MII-IF 115 is an interface (IF) connectable to the data communication bus 14 and the MDIO/MDC 15.” and para.0062 “an MDIO slave unit 136 which operates according to the control performed by the MDIO master unit 114 via the MDIO/MDC 15; and first and second registers 137 and 138 which hold control information ” the communications control unit 11 communicates with wireless communication unit 13, via MII bus, using IEEE 802.3 protocols.  The frame of this type of communication is described in Fig.3 and para.0067 ““Preamble” has fixed bits for synchronization, and “1” is set to all 32 bits. “start of frame” is a field indicating the start of a frame, and “01” is set. “operation code” indicates the details of an operation.” and para.0083 “More specifically, the communication control unit 11 sets the following information to the items of the MDIO management frame shown in FIG. 3: “10 (read instruction)” is set to “operation code”; the PHY address of the wireless communication unit 13 is set to “PHY Address”; an address of the first register 137 corresponding to the register 511 in FIG. 7 is set to “Register Address”; and a read instruction and an address of the second register 138 at which a read operation is to be performed are set to “Data”.” the sections show the preamble field, address field, and a data field.).

Regarding Claim 4, Kubo-Jordan discloses claim 1 as set forth above.
Kubo further discloses wherein said one of the plurality of logic nodes is a slave logic node (Kubo: para.0062 “The wireless communication unit 13 communicates….an MDIO slave unit 136 which operates according to the control performed by the MDIO master unit 114 via the MDIO/MDC 15; and first and second registers 137 and 138 which hold control information.” wireless communication unit 13 is the slave node, and contains the MDIO slave unit.) 
that receives the communicated information from the other logic node that includes a master logic node (Kubo: para.0065 “The MDIO/MDC 15 is a signal line for passing signals of the management data input-output (MDIO) and the management data clock (MDC) compliant with the IEEE 802.3 standard, and is a signal line that allows the communication control unit 11, which is the control host, and the wireless communication unit 13, which is the control slave, to exchange information in accordance with a management frame format (referred to as “MDIO management frame”) shown in FIG. 3.” master and slave communicate via the MDIO/MDC 15, whch is part of MII bus, as explained in para.0063),
 and in response, synchronizes to the transactions (Kubo: para.0067 ““Preamble” has fixed bits for synchronization, and “1” is set to all 32 bits. “start of frame” is a field indicating the start of a frame,” para.0088 “(Step S4001) First, the communication control unit 11 writes, into the register 512 of the first register 137, content which the MDIO master unit 114 is to write into the second register 138. More specifically, the communication control unit 11 sets the following information to the items shown in FIG. 3: “01 (write instruction)” is set to “operation code”; the PHY address of the wireless communication unit 13 is set to “PHY Address”; an address of the first register 137 corresponding to the register 512 in FIG. 7 is set to “Register Address”; and the content to be written into the second register 138 is set to “Data”. Then, the communication control unit 11 transmits the MDIO management frame set in the above manner, to the wireless communication unit 13 via the MDIO/MDC 15. Having received this MDIO management frame, the wireless communication unit 13 writes, into the register 512, the content which is to be written into the second register 138 and has been set to “Data”.” the unit 13 receives the sync frame from the master node, and performs the corresponding sync write command.), and 
wherein the communications protocol is compliant with an industry standard that defines an Ethernet-based local-area network (LAN) technology (Kubo: para.0065 “The MDIO/MDC 15 is a signal line for passing signals of the management data input-output (MDIO) and the management data clock (MDC) compliant with the IEEE 802.3 standard, and is a signal line that allows the communication control unit 11, which is the control host, and the wireless communication unit 13, which is the control slave, to exchange information in accordance with a management frame format (referred to as “MDIO management frame”) shown in FIG. 3.” master and slave communicate via the MDIO/MDC 15, whch is part of MII bus, as explained in para.0063 using IEEE 802.3, the Ethernet working group standard set of protocols. IEEE 802.3 is an industry standard, and consistent with applicant’s specification para.0002 and para.0021.).

Regarding Claim 14, Kubo-Jordan discloses claim 1 as set forth above.
Kubo further discloses said one of the plurality of logic nodes is a slave logic node that receives the communicated information from a master logic node, and in response, synchronizes to the transactions (Kubo: para.0067 ““Preamble” has fixed bits for synchronization, and “1” is set to all 32 bits. “start of frame” is a field indicating the start of a frame,” para.0088 “(Step S4001) First, the communication control unit 11 writes, into the register 512 of the first register 137, content which the MDIO master unit 114 is to write into the second register 138. More specifically, the communication control unit 11 sets the following information to the items shown in FIG. 3: “01 (write instruction)” is set to “operation code”; the PHY address of the wireless communication unit 13 is set to “PHY Address”; an address of the first register 137 corresponding to the register 512 in FIG. 7 is set to “Register Address”; and the content to be written into the second register 138 is set to “Data”. Then, the communication control unit 11 transmits the MDIO management frame set in the above manner, to the wireless communication unit 13 via the MDIO/MDC 15. Having received this MDIO management frame, the wireless communication unit 13 writes, into the register 512, the content which is to be written into the second register 138 and has been set to “Data”.” the unit 13 is the slave node, and receives the sync frame from the master node, and performs the corresponding sync write command.).
However Kubo does not explicitly disclose wherein the subset of the predetermined set of patterned data bits in the data/address field include a uniquely recognizable consecutive set of values which is provided as part of load data.
“These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would include a set of 6 bits in which three in a row are not uniform. para.0045 “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization, and loaded to the receiver device) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate wherein the subset of the predetermined set of patterned data bits in the data/address field include a uniquely recognizable consecutive set of values which is provided as part of load data.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more efficient synchronization without reliance upon a preamble of known bits (Jordan: para.0010).





Regarding Claim 16, Kubo-Jordan teaches claim 15 as set forth above.
Kubo further discloses communicating the information as a communications transaction to the other of the plurality of logic nodes to synchronize (Kubo: para.0067 ““Preamble” has fixed bits for synchronization, and “1” is set to all 32 bits. “start of frame” is a field indicating the start of a frame,” para.0108 “namely, the wired communication unit 12 and the wireless communication unit 13, are connected to the communication control unit 11 (MDIO master), it is possible to connect, to the communication control unit 11, the same number of apparatuses as the number of apparatuses to which “PHY addresses” in FIG. 2 can be allocated (i.e. 32 apparatuses).” the unit 13 is the slave node, and receives the sync frame from the master node, and performs the corresponding sync write command.  This process can be used for any number of slave devices that can be address using the PHY field.).
However Kubo does not explicitly disclose wherein communicating the information includes providing the subset of the predetermined set of patterned data bits in the data/address field and communicating the information as a communications transaction to the other of the plurality of logic nodes to synchronize in lieu of the preamble field.
Jordan discloses wherein communicating the information includes providing the subset of the predetermined set of patterned data bits in the data/address field (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would include a set of 6 bits in “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization.) 
communicating the information as a communications transaction to the other of the plurality of logic nodes to synchronize in lieu of the preamble field (Jordan: para.0052 “As presented herein, the structuring of the bits in a header, or in parts of the header, facilitates an accurate determination of the start of each packet, without requiring a preamble of known bit values in each packet. In like manner, the structuring of the bits at the end of the packet, typically at the location of the error correction code, also facilitates an accurate determination of the end of each packet, and the determination of the earliest start of the next packet. The proper structuring of these bits, and/or bits in other parts of the packet also facilitates an accurate determination of the polarity of the received bits and facilitates the synchronization of the receiving demodulator to the received bits.” the packets are restructured and synchronized using other parts of the packet to facilitate synchronization, such as the body and header without having to use the preamble, as shown above in para.0031 and para.0045.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate wherein communicating the information includes providing the subset of the predetermined set of patterned data bits in the data/address field and communicating the information as a communications transaction to the other of the plurality of logic nodes to synchronize in lieu of the preamble field.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more efficient synchronization without reliance upon a preamble of known bits (Jordan: para.0010).

Regarding Claim 17, Kubo discloses claim 15 as set forth above.
However Kubo does not explicitly disclose processing, at the other of the plurality of logic nodes, the communicated information, and in response to the subset of the predetermined set of patterned data bits, synchronizing in lieu of the preamble field.
Jordan discloses processing, at the other of the plurality of logic nodes, the communicated information (Jordan: para.0049 “Optionally, at 440, the demodulator 360 skips forward and searches for a proper error correction code, and loops 445 until one is found, thereby defining the end of the packet. Based on the determined start and end of the packet, as well as the characteristics exhibited by the header field and the error correction code field, the bit width(s) of the received packet is/are determined, at 450, and these bit widths are used to distinguish the bits of the body of the packet for proper demodulation at 455. At 460, the demodulated error correction code is used to correct any errors in the packet, preferably including potential errors in the header. If, at 465, the error-corrected header is determined to be consistent with the initial criteria applied at 430 for identifying a proper header, the process continues; otherwise, an error is reported, at 470. Depending upon the particular system, the reporting of an error may result in an automatic request for retransmission, or the packet may merely be dropped.” the receiver node process the information within the packet ) 
and in response to the subset of the predetermined set of patterned data bits, synchronizing in lieu of the preamble field (Jordan: para.0045 “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” para.0052 “As presented herein, the structuring of the bits in a header, or in parts of the header, facilitates an accurate determination of the start of each packet, without requiring a preamble of known bit values in each packet. In like manner, the structuring of the bits at the end of the packet, typically at the location of the error correction code, also facilitates an accurate determination of the end of each packet, and the determination of the earliest start of the next packet. The proper structuring of these bits, and/or bits in other parts of the packet also facilitates an accurate determination of the polarity of the received bits and facilitates the synchronization of the receiving demodulator to the received bits.” the packets are restructured and synchronized using other parts of the packet to facilitate synchronization, such as the body and header without having to use the preamble, as shown above in para.0031 and para.0045.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate processing, at the other of the plurality of logic nodes, the communicated information, and in response to the subset of the predetermined set of patterned data bits, synchronizing in lieu of the preamble field.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more efficient synchronization without reliance upon a preamble of known bits (Jordan: para.0010).

Claim 5, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (hereinafter Kubo, US 2011/0142022 A1) in view of Jordan (US 2008/0117952 A1) in view of Perrin et al. (hereinafter Perrin US 2012/0173484 A1).
Regarding Claim 5, Kubo-Jordan discloses claim 1 as set forth above.
Kubo further discloses wherein said one of the plurality of logic nodes is a master logic node and the other of the plurality of logic nodes is a slave logic node (Kubo: para.0065 “The MDIO/MDC 15 is a signal line for passing signals of the management data input-output (MDIO) and the management data clock (MDC) compliant with the IEEE 802.3 standard, and is a signal line that allows the communication control unit 11, which is the control host, and the wireless communication unit 13, which is the control slave, to exchange information in accordance with a management frame format (referred to as “MDIO management frame”) shown in FIG. 3.” the communication unit 11 is the master logic node, and the wireless communication unit 13 is the slave logic node);
a communications transaction including a write transaction (Kubo: para.0089 “(Step S4002) Next, the communication control unit 11 writes, into the register 511 of the first register 137, a write instruction and an address of the second register 138 at which the MDIO master unit 114 wishes to perform the write operation. More specifically, the communication control unit 11 sets the following information to the items shown in FIG. 3: “01 (write instruction)” is set to “operation code”; the PHY address of the wireless communication unit 13 is set to “PHY Address”; an address of the first register 137 corresponding to the register 511 in FIG. 7 is set to “Register Address”; and a write instruction and an address of the second register 138 at which the write operation is to be performed are set to “Data”. Then, the communication control unit 11 transmits the MDIO management frame set in the above manner, to the wireless communication unit 13 via the MDIO/MDC 15. Having received this MDIO management frame, the wireless communication unit 13 writes, into the register 511, the write instruction and the address of the target memory (value of the address of the second register 138 at which a write operation is to be performed and which has been set to “Data”).”).
However Kubo does not explicitly disclose wherein the master logic node communicates a communications transaction to the slave logic node in response to an indication the slave logic node is not synchronized; and the data/address field having the subset of the predetermined set of patterned data bits.
Jordan discloses the data/address field having the subset of the predetermined set of patterned data bits (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would include a set of 6 bits in which three in a row are not uniform. para.0045 “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate the data/address field having the subset of the predetermined set of patterned data bits.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more efficient synchronization without reliance upon a preamble of known bits (Jordan: para.0010).
However Kubo-Jordan does not explicitly disclose wherein the master logic node communicates a communications transaction to the slave logic node in response to an indication the slave logic node is not synchronized.
Perrin discloses wherein the master logic node communicates a communications transaction to the slave logic node in response to an indication the slave logic node is not synchronized (Perrin: para.0092 “In one embodiment, the synchronize module 510 detects 820 a failure transmitting the file 720 to the file copy 725 in the memory space 715. The synchronize module 510 may detect 820 the failure if the receiving device fails to return an acknowledgement signal” para.0097 “In addition, the synchronize module 510 may retransmit 835 the file 720 to the memory space 715 over the data connection in response to reestablishing the control connection and the data connection.” Fig. 8 steps 815-835, shows an attempt to synchronize over a connection, and upon not receiving a response, in para.0092 and detects a failure, connection is established and the file is resent.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo-Jordan with Perrin in order to incorporate wherein the master logic node 
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of mitigating a failure and ensuring the system has properly synced filed (Perrin: para.0098).

Regarding Claim 19, Kubo-Jordan discloses claim 15 as set forth above.
However Kubo-Jordan does not explicitly disclose determining that the other of the plurality of logic nodes is not synchronized and communicating the information to the other logic node in response.
Perrin discloses disclose determining that the other of the plurality of logic nodes is not synchronized (Perrin: para.0092 “In one embodiment, the synchronize module 510 detects 820 a failure transmitting the file 720 to the file copy 725 in the memory space 715. The synchronize module 510 may detect 820 the failure if the receiving device fails to return an acknowledgement signal” the module determines that the other device did not acknowledge the synchronization)
and communicating the information to the other logic node in response (Perrin: para.0097 “In addition, the synchronize module 510 may retransmit 835 the file 720 to the memory space 715 over the data connection in response to reestablishing the control connection and the data connection.” Fig. 8 steps 815-835, shows an attempt to synchronize over a connection, and upon not receiving a response, in para.0092 and detects a failure, connection is established and the file is resent.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo with Perrin in order to incorporate determining that the other of the plurality of logic nodes is not synchronized and communicating the information to the other logic node in response.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of mitigating a failure and ensuring the system has properly synced filed (Perrin: para.0098).

Regarding Claim 20, Kubo-Jordan-Perrin discloses claim 19 as set forth above.
“The MDIO/MDC 15 is a signal line for passing signals of the management data input-output (MDIO) and the management data clock (MDC) compliant with the IEEE 802.3 standard, and is a signal line that allows the communication control unit 11, which is the control host, and the wireless communication unit 13, which is the control slave, to exchange information in accordance with a management frame format (referred to as “MDIO management frame”) shown in FIG. 3.” the communication unit 11 is the master logic node, and the wireless communication unit 13 is the slave logic node).
However Kubo-Jordan does not explicitly disclose determining that the other of the plurality of logic nodes is not synchronized includes identifying the other logic node is unresponsive to a previously provided communications transaction.
Perrin discloses determining that the other of the plurality of logic nodes is not synchronized includes identifying the other logic node is unresponsive to a previously provided communications transaction (Perrin: para.0092 “In one embodiment, the synchronize module 510 detects 820 a failure transmitting the file 720 to the file copy 725 in the memory space 715. The synchronize module 510 may detect 820 the failure if the receiving device fails to return an acknowledgement signal” para.0097 “In addition, the synchronize module 510 may retransmit 835 the file 720 to the memory space 715 over the data connection in response to reestablishing the control connection and the data connection.” Fig. 8 steps 815-835, shows an attempt to synchronize over a connection, and upon not receiving a response, in para.0092 and detects a failure, connection is established and the file is resent.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo with Perrin in order to incorporate determining that the other of the plurality of logic nodes is not synchronized includes identifying the other logic node is unresponsive to a previously provided communications transaction.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of mitigating a failure and ensuring the system has properly synced filed (Perrin: para.0098).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (hereinafter Kubo, US 2011/0142022 A1) in view of Jordan (US 2008/0117952 A1) in view of Altera (“System Console User Guide” NPL 2009).
Regarding Claim 6, Kubo-Jordan discloses claim 1 as set forth above.
Kubo further discloses wherein said one of the plurality of logic nodes is a master logic node that communicates the information to another of the plurality of logic nodes (Kubo: para.0065 “The MDIO/MDC 15 is a signal line for passing signals of the management data input-output (MDIO) and the management data clock (MDC) compliant with the IEEE 802.3 standard, and is a signal line that allows the communication control unit 11, which is the control host, and the wireless communication unit 13, which is the control slave, to exchange information in accordance with a management frame format (referred to as “MDIO management frame”) shown in FIG. 3.” and para.0108 “ it is possible to connect, to the communication control unit 11, the same number of apparatuses as the number of apparatuses to which “PHY addresses” in FIG. 2 can be allocated (i.e. 32 apparatuses). “ the communication unit 11 is the master logic node, and the wireless communication unit 13 is one of the other nodes.).
However Kubo-Jordan does not explicitly disclose wherein the master logic node further disables use of preambles.
Altera discloses wherein the master logic node further disables use of preambles (Altera: page 1-7 “The design plugin commands allow you to extend the functionality of the System Console. To use a plugin, you must enable it, using the following procedure”  page 1-10, “data_pattern_generator_disable_preamble… Disables the preamble mode at the beginning of generation.” the preamble is disabled at the host pc running the system console, as seen in Fig. 1-2 on pg. 1-8..).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo-Jordan and Altera in order to incorporate wherein the master logic node further disables use of preambles.
.

Claim 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (hereinafter Kubo, US 2011/0142022 A1) in view of Jordan (US 2008/0117952 A1)  in view of Nara (US 2009/0313402 A1).
Regarding Claim 7, Kubo discloses claim 1 as set forth above.
Kubo further discloses wherein the communicated information includes a write transaction to a physical address (Kubo: para.0089 “(Step S4002) Next, the communication control unit 11 writes, into the register 511 of the first register 137, a write instruction and an address of the second register 138 at which the MDIO master unit 114 wishes to perform the write operation. More specifically, the communication control unit 11 sets the following information to the items shown in FIG. 3: “01 (write instruction)” is set to “operation code”; the PHY address of the wireless communication unit 13 is set to “PHY Address”; an address of the first register 137 corresponding to the register 511 in FIG. 7 is set to “Register Address”; and a write instruction and an address of the second register 138 at which the write operation is to be performed are set to “Data”. Then, the communication control unit 11 transmits the MDIO management frame set in the above manner, to the wireless communication unit 13 via the MDIO/MDC 15. Having received this MDIO management frame, the wireless communication unit 13 writes, into the register 511, the write instruction and the address of the target memory (value of the address of the second register 138 at which a write operation is to be performed and which has been set to “Data” the transaction is set to a physical address, the address of the register.).”).
However while Kubo discloses the idea of writing to a register, Kubo does not explicitly disclose a write transaction to a physical address that is not in use, the write transaction including the data/address field having the subset of the predetermined set of patterned data bits.
Jordan discloses the packet including the data/address field having the subset of the predetermined set of patterned data bits (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would include a set of 6 bits in which three in a row are not uniform. para.0045 “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate the packet including the data/address field having the subset of the predetermined set of patterned data bits, and apply to the write transaction of Kubo.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more efficient synchronization without reliance upon a preamble of known bits (Jordan: para.0010).
However while Kubo-Jordan discloses the idea of writing to a register, Kubo-Jordan does not explicitly disclose the communicated information includes a write transaction to a physical address that is not in use.
Nara discloses the communicated information includes a write transaction to a physical address that is not in use (Nara: para.0039 “In this case, when a transfer request as described below is newly received, two transfer requests can be combined together. The write data to be written at the address 100 is held in the area "A" of the register 6, and thus, write addresses 102 to 106 can be accommodated in the unused area of the register 6. Further, any of the following data sizes can be used. That is, a data size of three bytes, two bytes, or one byte for the write address 102, a data size of two bytes or one byte for the write address 104, and a data size of one byte for the write address 106.” the physical address 102-106 is unused.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kubo-Jordan and Nara in order to incorporate the communicated information includes a write transaction to a physical address that is not in use.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of accommodating for requests such that previous data is not overwritten and therefore having proper functionality of the device (Nara: para.0039).

Regarding Claim 11, Kubo-Jordan discloses claim 1 as set forth above.
Kubo further discloses wherein the communicated information includes a write transaction to a management data input/output-managed device (MMD) number (Kubo: para.0089 PHY address) associated with an address pointer to a register address (Kubo: para.0089 “(Step S4002) Next, the communication control unit 11 writes, into the register 511 of the first register 137, a write instruction and an address of the second register 138 at which the MDIO master unit 114 wishes to perform the write operation. More specifically, the communication control unit 11 sets the following information to the items shown in FIG. 3: “01 (write instruction)” is set to “operation code”; the PHY address of the wireless communication unit 13 is set to “PHY Address”; an address of the first register 137 corresponding to the register 511 in FIG. 7 is set to “Register Address”; and a write instruction and an address of the second register 138 at which the write operation is to be performed are set to “Data”. Then, the communication control unit 11 transmits the MDIO management frame set in the above manner, to the wireless communication unit 13 via the MDIO/MDC 15. Having received this MDIO management frame, the wireless communication unit 13 writes, into the register 511, the write instruction and the address of the target memory (value of the address of the second register 138 at which a write operation is to be performed and which has been set to “Data”” the transaction is set to be a write transaction, to one of the MMDs, Unit 12 or 13 of Fig. 10, which is associated with the address pointer to the registers 137 and 138 of said unit 12 or 13)
However Kubo does not explicitly disclose a write transaction with an address pointer to an unused register address, the write transaction including the data/address field having the subset of the predetermined set of patterned data bits.
Jordan discloses the packet including the data/address field having the subset of the predetermined set of patterned data bits (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would include a set of 6 bits in which three in a row are not uniform. para.0045 “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate the packet including the data/address field having the subset of the predetermined set of patterned data bits, and apply to the write transaction of Kubo.

However Kubo-Jordan does not explicitly disclose a write transaction with an address pointer to an unused register address
Nara discloses a write transaction with an address pointer to an unused register address (Nara: para.0039 “In this case, when a transfer request as described below is newly received, two transfer requests can be combined together. The write data to be written at the address 100 is held in the area "A" of the register 6, and thus, write addresses 102 to 106 can be accommodated in the unused area of the register 6. Further, any of the following data sizes can be used. That is, a data size of three bytes, two bytes, or one byte for the write address 102, a data size of two bytes or one byte for the write address 104, and a data size of one byte for the write address 106.” the physical address 102-106 is unused.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kubo and Nara in order to incorporate a write transaction with an address pointer to an unused register address.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of accommodating for requests such that previous data is not overwritten and therefore having proper functionality of the device (Nara: para.0039).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (hereinafter Kubo, US 2011/0142022 A1) in view of Jordan (US 2008/0117952 A1)  in view of Hsieh (US 2019/0205248 A1).
Regarding Claim 8, Kubo-Jordan discloses claim 1 as set forth above.
However Kubo does not explicitly disclose wherein the communicated information includes a write transaction to a read-only register address, the write transaction including the data/address field having the subset of the predetermined set of patterned data bits.
packet including the data/address field having the subset of the predetermined set of patterned data bits (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would include a set of 6 bits in which three in a row are not uniform. para.0045 “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate the packet including the data/address field having the subset of the predetermined set of patterned data bits, and apply to the write transaction of Kubo.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more efficient synchronization without reliance upon a preamble of known bits (Jordan: para.0010).
However Kubo-Jordan does not explicitly disclose wherein the communicated information includes a write transaction to a read-only register address.
Hsieh discloses wherein the communicated information includes a write transaction to a read-only register address (Hsieh: para.0076 “If a command cannot be executed (e.g. the address of the command is out of the range or a command is a write command but the determined address is associated with a read-only area and thus cannot be written), the SD memory card 100 rejects the execution operation. Then, the SD memory card 100 switches from state 1250 to the state 1200.” the write command can be improper and directed towards a read only area.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kubo-Jordan and Hsieh in order to incorporate wherein the communicated information includes a write transaction to a read-only register address.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of discarding improper commands that cannot be performed thereby improving the system (Hsieh: para.0076).

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (hereinafter Kubo, US 2011/0142022 A1) in view of Jordan (US 2008/0117952 A1) in view of Dropps et al. (hereinafter Dropps, US 8,200,473).
Regarding Claim 9, Kubo-Jordan discloses claim 1 as set forth above.
However Kubo does not explicitly disclose wherein the communicated information includes a write transaction to a port address that is not in use, the write transaction including the data/address field having the subset of the predetermined set of patterned data bits.
Jordan discloses the packet including the data/address field having the subset of the predetermined set of patterned data bits (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would include a set of 6 bits in which three in “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate the packet including the data/address field having the subset of the predetermined set of patterned data bits, and apply to the write transaction of Kubo.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more efficient synchronization without reliance upon a preamble of known bits (Jordan: para.0010).
However Kubo-Jordan does not explicitly disclose wherein the communicated information includes a write transaction to a port address that is not in use.
Dropps discloses wherein the communicated information includes a write transaction to a port address that is not in use (Dropps: Fig.6 steps 612, 613, 615, 617, col.11 lines 39-40 “FIG. 7B shows a detailed process flow diagram for the write operation described above with respect to 616 of FIG. 6. “ col.11 lines 44 to col.12 line 3 “In block 722, slave module 402 determines if the device address and the port address for the write data operation are still current and valid. S …If the Action required status bit is not set, then in block 728, slave module 402 compares the device address in the MDIO packet with stored addresses in CPORT register 406A. If there is a match, then in block 730 then IOP 310 sets a memory window in memory 404 and process moves to block 734. The memory window is set in shared area 414. The term memory window here means that memory 404 operates as a cache to store the emulated MMD register values in the shared memory address space 414. If there is no match, then in block 732 a memory window is set in the shared space 414 of memory 404. Thereafter, in block 734 the State machine 512 or IOP 310 writes data the defined memory window in memory 404. Next in block 736, an Action Required status bit is set and the operation ends in block 738.” the write command can be to a port address that is not valid, i.e. not in use, and/or the device address does not match that of one that is recorded in the CPORT registers.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kubo-Jordan and Dropps in order to incorporate wherein the communicated information includes a write transaction to a port address that is not in use.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of performing write commands properly in view of current and valid information (Dropps: col.11 lines 39-col.12 line 3).

Regarding Claim 10, Kubo-Jordan discloses claim 1 as set forth above.
However Kubo does not explicitly disclose wherein the communicated information includes a write transaction to a management data input/output-managed device (MMD) number that does not exist for an indicated port address, the write transaction including the data/address field having the subset of the predetermined set of patterned data bits.
Jordan discloses the packet including the data/address field having the subset of the predetermined set of patterned data bits (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would include a set of 6 bits in which three in a row are not uniform. para.0045 “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in para.0045, it can be seen that this sequence of non-uniform bits can take place in the body, i.e. the data field, of the packet for use in synchronization.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate the packet including the data/address field having the subset of the predetermined set of patterned data bits, and apply to the write transaction of Kubo.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more efficient synchronization without reliance upon a preamble of known bits (Jordan: para.0010).
However Kubo-Jordan does not explicitly disclose wherein the communicated information includes a write transaction to a management data input/output-managed device (MMD) number that does not exist for an indicated port address.
Dropps discloses wherein the communicated information includes a write transaction to a management data input/output-managed device (MMD) number that does not exist for an indicated port address (Dropps: Fig.6 steps 612, 613, 615, 617, col.11 lines 39-40 “FIG. 7B shows a detailed process flow diagram for the write operation described above with respect to 616 of FIG. 6. “ col.11 lines 44 to col.12 line 3 “In block 722, slave module 402 determines if the device address and the port address for the write data operation are still current and valid. S …If the Action required status bit is not set, then in block 728, slave module 402 compares the device address in the MDIO packet with stored addresses in CPORT register 406A. If there is a match, then in block 730 then IOP 310 sets a memory window in memory 404 and process moves to block 734. The memory window is set in shared area 414. The term memory window here means that memory 404 operates as a cache to store the emulated MMD register values in the shared memory address space 414. If there is no match, then in block 732 a memory window is set in the shared space 414 of memory 404. Thereafter, in block 734 the State machine 512 or IOP 310 writes data the defined memory window in memory 404. Next in block 736, an Action Required status bit is set and the operation ends in block 738.” the write command can be to a port address, however the devices address does not correspond to an existing MMD because the device address does not match that of one that is recorded in the CPORT registers, therefore the MMD number does not exist, i.e one of the MMD 302 in Fig. 3 and fig 4A.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kubo-Jordan and Dropps in order to incorporate wherein the communicated information includes a write transaction to a management data input/output-managed device (MMD) number that does not exist for an indicated port address.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of performing write commands properly in view of current and valid information (Dropps: col.11 lines 39-col.12 line 3).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (hereinafter Kubo, US 2011/0142022 A1) in view of Jordan (US 2008/0117952 A1) in view of Machulsky et al (hereinafter Machulsky, US 10,140,227 B1)
Regarding Claim 12, Kubo-Jordan discloses claim 1 as set forth above.
Kubo further discloses wherein the communicated information includes a write transaction to a management data input/output-managed device (MMD) number (Kubo: para.0089 PHY address) associated with a register address (Kubo: para.0089 “(Step S4002) Next, the communication control unit 11 writes, into the register 511 of the first register 137, a write instruction and an address of the second register 138 at which the MDIO master unit 114 wishes to perform the write operation. More specifically, the communication control unit 11 sets the following information to the items shown in FIG. 3: “01 (write instruction)” is set to “operation code”; the PHY address of the wireless communication unit 13 is set to “PHY Address”; an address of the first register 137 corresponding to the register 511 in FIG. 7 is set to “Register Address”; and a write instruction and an address of the second register 138 at which the write operation is to be performed are set to “Data”. Then, the communication control unit 11 transmits the MDIO management frame set in the above manner, to the wireless communication unit 13 via the MDIO/MDC 15. Having received this MDIO management frame, the wireless communication unit 13 writes, into the register 511, the write instruction and the address of the target memory (value of the address of the second register 138 at which a write operation is to be performed and which has been set to “Data”” the transaction is set to be a write transaction, to the address of one of the MMDs, Unit 12 or 13 of Fig. 10, which is associated with the address pointer to the registers 137 and 138 of said unit 12 or 13).
However Kubo does not explicitly disclose a register address that is reserved, the write transaction including the data/address field having the subset of the predetermined set of patterned data bits.
Jordan discloses the packet including the data/address field having the subset of the predetermined set of patterned data bits (Jordan: para.0031 “These sequence numbers may use the aforementioned mapping of 48 sequence number values to select values of a six bit sequence that does not include a run in excess of three bits of the same value, thereby assuring at least one transition within the sequence number field to facilitate synchronization of the receiver to the received bits of the packet.” Jordan discloses the idea of using a minimum number of transitions in a set of bits for synchronization of the receiver of the packet, thereby showing a “predetermined set of patterned data bits”.  For example this predetermined set of patterned bits would include a set of 6 bits in which three in a row are not uniform. para.0045 “From these two or three additional bit width estimates, the demodulator 360 can determine a rate of change of the bit width during the length of the packet and correspondingly use this rate of change to more accurately define the bounds of each bit within the body 230. Additionally or alternatively, the body 230 of the packet may also be encoded so as to provide a sufficient number of bit transitions to maintain synchronization within the demodulator 360.” in 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo and Jordan in order to incorporate the packet including the data/address field having the subset of the predetermined set of patterned data bits, and apply to the write transaction of Kubo.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more efficient synchronization without reliance upon a preamble of known bits (Jordan: para.0010).
However Kubo-Jordan does not explicitly disclose a register address that is reserved.
Machulsky discloses wherein the communicated information includes a write transaction to a management data input/output-managed device (M) number associated with a register address that is reserved (Machulsky: col.3 lines 34-38 “MMIO refers to using a same addressing scheme on a same bus (e.g. bus 150) so that a processing logic (e.g. host processing logic 110) may address both a memory (e.g. host memory 130) and additional devices (e.g. device 120) using the same addressing scheme and the same bus.” and  col.14 lines 18-37 “In process block 604, a first write transaction is received by a register (e.g. reserved register 129) or a memory location of the device memory. The first write transaction includes a transaction identifier (e.g. 163) and a memory location identifier (e.g. 167). The memory location identifier identifies a second register of the device or second memory location of the device memory that the host would like to read a value from. The register or memory location of the device memory may be reserved by the host prior to the host sending the first write transaction. The register or memory location may be reserved only for write transactions that are part of the “readless operation” described in the disclosure. In other words, when a write transaction is written to the register, the device knows that it should send a second write transaction to the host memory that returns a value indicated by the memory location identifier sent to the reserved register or reserved memory location. The register or memory location may be reserved by the host during a initialization protocol during a startup period.” the write command can be directed towards reserved addressed of a reserved register.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kubo-Jordan and Machulsky in order to incorporate wherein the communicated information includes a write transaction to a management data input/output-managed device (MMD) number associated with a register address that is reserved.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of performing MMIO write and readless operations properly (Machulsky col.3 lines 25-45).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (hereinafter Kubo, US 2011/0142022 A1) in view of Jordan (US 2008/0117952 A1) in view of Karnowski et al. (hereinafter Karnowski, US 10,042,768 B1)
Regarding Claim 13, Kubo-Jordan discloses claim 1 as set forth above.
Kubo further discloses receives the communicated information from a master logic node among the plurality of logic nodes, and in response, synchronizes to the transactions (Kubo: para.0067 ““Preamble” has fixed bits for synchronization, and “1” is set to all 32 bits. “start of frame” is a field indicating the start of a frame,” para.0088 “(Step S4001) First, the communication control unit 11 writes, into the register 512 of the first register 137, content which the MDIO master unit 114 is to write into the second register 138. More specifically, the communication control unit 11 sets the following information to the items shown in FIG. 3: “01 (write instruction)” is set to “operation code”; the PHY address of the wireless communication unit 13 is set to “PHY Address”; an address of the first register 137 corresponding to the register 512 in FIG. 7 is set to “Register Address”; and the content to be written into the second register 138 is set to “Data”. Then, the communication control unit 11 transmits the MDIO management frame set in the above manner, to the wireless communication unit 13 via the MDIO/MDC 15. Having received this MDIO management frame, the wireless communication unit 13 writes, into the register 512, the content which is to be written into the second register 138 and has been set to “Data”.” the unit 13 receives the sync frame from the master node, and performs the corresponding sync write command.).
However Kubo-Jordan does not explicitly disclose wherein said one of the plurality of logic nodes is a slave logic node that ignores communication transactions when unsynchronized.
Karnowski discloses wherein said one of the plurality of logic nodes is a slave logic node that ignores communication transactions when unsynchronized, receives the communicated information from a master logic node among the plurality of logic nodes, and in response, synchronizes to the transactions (Karnowski: col.43 lines 3-15 “A SAN message may be used to indicate an out of synch condition between the slave cache memory and the master cache memory due to the update to the slave cache memory. A cache invalidate SAN message may be generated so that storage requests are not executed with the slave cache memories. The cache invalidate SAN message may be transmitted from the master server to the one or more slave servers. Until they are synchronized accesses to the one or more slave cache memories in response to storage requests may be avoided. The storage requests may instead be executed into the LUNs in the one or more storage arrays, in response to the cache invalidate SAN message.” slave caches cannot be access for storing requests while they are not synchronized).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kubo-Jordan and Karnowski in order to incorporate wherein said one of the plurality of logic nodes is a slave logic node that ignores communication transactions when unsynchronized.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of not storing or reading from a slave memory that is out of sync from the master thereby receiving wrong information (Karnowski: col. 25 lines 15-31).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (hereinafter Kubo, US 2011/0142022 A1) in view of Jordan (US 2008/0117952 A1) in view of Altera (“System Console User Guide” NPL 2009).
Regarding Claim 18, Kubo-Jordan discloses claim 17 as set forth above.
Kubo further discloses wherein the plurality of logic nodes includes at least a master logic node and a slave logic node and said one logic node is the slave logic node (Kubo: para.0065 “The MDIO/MDC 15 is a signal line for passing signals of the management data input-output (MDIO) and the management data clock (MDC) compliant with the IEEE 802.3 standard, and is a signal line that allows the communication control unit 11, which is the control host, and the wireless communication unit 13, which is the control slave, to exchange information in accordance with a management frame format (referred to as “MDIO management frame”) shown in FIG. 3.” and para.0108 “ it is possible to connect, to the communication control unit 11, the same number of apparatuses as the number of apparatuses to which “PHY addresses” in FIG. 2 can be allocated (i.e. 32 apparatuses). “ the communication unit 11 is the master logic node, and the wireless communication unit 13 is one of the other nodes.).
However Kubo-Jordan does not explicitly disclose further including disabling use of the optional preamble.
Altera discloses further including disabling use of the optional preamble (Altera: page 1-7 “The design plugin commands allow you to extend the functionality of the System Console. To use a plugin, you must enable it, using the following procedure”  page 1-10, “data_pattern_generator_disable_preamble… Disables the preamble mode at the beginning of generation.” the preamble is disabled at the host pc running the system console, as seen in Fig. 1-2 on pg. 1-8..).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kubo-Jordan and Altera in order to incorporate further including disabling use of the optional preamble.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved and more flexible control by the host pc (Altera: page 1-7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Howe US 2005/0094640 A1 Stealth Packet Switching. Fig. 2 and para.0099, para.0170, and associated fig. 5B show the usage of optional preamble sync bits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           
/Hitesh Patel/             Primary Examiner, Art Unit 2419                                                                                                                                                                                           
9/2/21